UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-00834 Name of Registrant: Vanguard Windsor Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: October 31 Date of reporting period: July 31, 2012 Item 1: Schedule of Investments Vanguard Windsor Fund Schedule of Investments As of July 31, 2012 Market Value Shares ($000) Common Stocks (96.1%) 1 Consumer Discretionary (11.6%) Comcast Corp. 7,246,900 231,393 *,2 Buck Holdings LP Private Placement NA 153,058 * Toll Brothers Inc. 5,245,700 153,017 Lowe's Cos. Inc. 5,484,400 139,139 Staples Inc. 10,421,435 132,769 Kohl's Corp. 2,308,300 114,769 Lennar Corp. Class A 3,545,700 103,570 Virgin Media Inc. 3,066,400 83,958 Omnicom Group Inc. 1,575,500 79,059 * Delphi Automotive plc 2,317,400 65,791 * Apollo Group Inc. Class A 2,087,200 56,772 TJX Cos. Inc. 830,600 36,779 JC Penney Co. Inc. 1,525,500 34,339 * General Motors Co. 1,564,900 30,844 Consumer Staples (6.7%) Japan Tobacco Inc. 5,547,400 174,269 * Energizer Holdings Inc. 1,360,100 105,775 Danone SA 1,620,017 98,471 Dr Pepper Snapple Group Inc. 1,972,000 89,884 Bunge Ltd. 1,233,100 81,101 Ingredion Inc. 1,470,300 76,338 CVS Caremark Corp. 1,573,300 71,192 Walgreen Co. 1,497,800 54,460 Avon Products Inc. 2,226,749 34,492 Molson Coors Brewing Co. Class B 761,800 32,239 Energy (11.7%) Baker Hughes Inc. 4,717,200 218,501 * Southwestern Energy Co. 4,423,100 147,068 Royal Dutch Shell plc ADR 2,035,100 138,794 Anadarko Petroleum Corp. 1,843,500 128,013 * Cobalt International Energy Inc. 4,895,800 122,884 BP plc ADR 3,011,700 120,167 Canadian Natural Resources Ltd. 4,097,100 111,646 Halliburton Co. 3,050,200 101,053 Noble Corp. 2,147,500 79,457 Exxon Mobil Corp. 731,100 63,496 Statoil ASA ADR 2,245,400 53,418 CONSOL Energy Inc. 1,700,759 49,288 Inpex Corp. 7,394 41,084 Valero Energy Corp. 1,239,800 34,094 * Weatherford International Ltd. 1,418,400 17,092 Exchange-Traded Fund (0.9%) 3 Vanguard Value ETF 1,839,100 104,093 Financials (22.0%) Wells Fargo & Co. 9,408,200 318,091 JPMorgan Chase & Co. 5,668,050 204,050 ACE Ltd. 2,489,300 182,964 Ameriprise Financial Inc. 2,984,500 154,358 Bank of America Corp. 19,797,700 145,315 Weyerhaeuser Co. 5,358,100 125,112 Unum Group 6,569,900 124,105 Invesco Ltd. 4,898,654 108,407 Swiss Re AG 1,626,219 101,799 Everest Re Group Ltd. 941,000 95,700 Principal Financial Group Inc. 3,565,900 91,251 BlackRock Inc. 491,200 83,632 Citigroup Inc. 2,963,200 80,392 Allstate Corp. 2,270,000 77,861 * American International Group Inc. 2,480,900 77,578 Goldman Sachs Group Inc. 663,500 66,947 MetLife Inc. 2,047,900 63,014 UBS AG 5,918,700 62,738 State Street Corp. 1,517,400 61,273 NYSE Euronext 2,298,900 58,576 Franklin Resources Inc. 416,800 47,911 PNC Financial Services Group Inc. 771,000 45,566 Axis Capital Holdings Ltd. 1,251,879 41,137 Regions Financial Corp. 4,739,400 32,986 Morgan Stanley 2,378,600 32,492 KeyCorp 3,984,500 31,796 Fifth Third Bancorp 2,283,800 31,562 Willis Group Holdings plc 848,300 31,370 Comerica Inc. 1,010,100 30,515 Torchmark Corp. 611,000 30,397 * E*TRADE Financial Corp. 2,959,400 22,580 Hartford Financial Services Group Inc. 934,600 15,374 Health Care (11.1%) Merck & Co. Inc. 3,793,700 167,568 UnitedHealth Group Inc. 2,932,100 149,801 Medtronic Inc. 3,478,500 137,122 Roche Holding AG 766,242 135,683 Covidien plc 2,090,200 116,800 Cigna Corp. 2,581,100 103,967 Pfizer Inc. 3,929,900 94,475 Daiichi Sankyo Co. Ltd. 5,526,900 90,955 McKesson Corp. 916,500 83,154 Eisai Co. Ltd. 1,674,000 74,080 Becton Dickinson and Co. 622,400 47,122 Abbott Laboratories 478,900 31,756 HCA Holdings Inc. 1,162,200 30,775 Sanofi 370,894 30,260 Quest Diagnostics Inc. 516,300 30,167 * Forest Laboratories Inc. 890,000 29,860 Industrials (8.9%) Eaton Corp. 3,603,800 157,991 Pentair Inc. 3,080,000 134,996 Dover Corp. 2,167,500 118,064 Honeywell International Inc. 1,796,600 104,293 Lockheed Martin Corp. 1,081,700 96,563 Northrop Grumman Corp. 1,209,900 80,095 * Delta Air Lines Inc. 7,927,800 76,503 Fiat Industrial SPA 6,885,935 67,464 L-3 Communications Holdings Inc. 881,400 62,482 Cooper Industries plc 850,800 61,156 FedEx Corp. 592,600 53,512 Masco Corp. 3,289,900 39,578 General Dynamics Corp. 477,600 30,299 Information Technology (16.1%) *,4 Arrow Electronics Inc. 6,665,150 224,949 Oracle Corp. 6,545,100 197,662 ASML Holding NV 3,181,500 182,936 Avago Technologies Ltd. 4,320,700 159,866 Cisco Systems Inc. 9,952,200 158,738 Microsoft Corp. 5,222,600 153,910 Hewlett-Packard Co. 8,252,800 150,531 * SanDisk Corp. 2,768,300 113,860 * Apple Inc. 150,000 91,614 Western Union Co. 5,125,000 89,329 * Google Inc. Class A 106,200 67,221 Accenture plc Class A 1,110,900 66,987 TE Connectivity Ltd. 1,963,926 64,829 * Dell Inc. 5,154,100 61,231 Analog Devices Inc. 1,477,100 57,725 Computer Sciences Corp. 2,003,200 49,319 Linear Technology Corp. 1,318,400 42,518 CA Inc. 1,188,800 28,615 Materials (4.7%) International Paper Co. 4,180,200 137,152 LyondellBasell Industries NV Class A 2,256,200 100,469 Potash Corp. of Saskatchewan Inc. 1,954,500 86,311 * Owens-Illinois Inc. 3,495,400 64,490 Mosaic Co. 774,600 45,012 Agrium Inc. 473,500 44,964 Rexam plc 5,942,694 40,391 Incitec Pivot Ltd. 10,235,532 33,183 PPG Industries Inc. 140,700 15,401 *,^ Sino-Forest Corp. 3,223,900 — Utilities (2.4%) PG&E Corp. 2,435,100 112,404 Edison International 2,073,400 95,750 Northeast Utilities 1,209,900 48,251 Entergy Corp. 440,900 32,040 Total Common Stocks (Cost $10,853,651) Market Value Coupon Shares ($000) Temporary Cash Investments (5.7%) 1 Money Market Fund (3.5%) 5,6 Vanguard Market Liquidity Fund 0.155% 422,498,892 422,499 Face Maturity Amount Date ($000) Repurchase Agreement (2.0%) Bank of America Securities LLC (Dated 7/31/12, Repurchase Value $241,101,000, collateralized by Federal Home Loan Mortgage Corp. 2.390%- 4.500%, 9/1/35-8/1/39, and Federal National Mortgage Assn. 3.500%-4.000%, 1/1/42-7/1/42) 0.170% 8/1/12 241,100 241,100 U.S. Government and Agency Obligations (0.2%) 7 United States Treasury Note/Bond 0.375% 8/31/12 15,000 15,000 7 United States Treasury Note/Bond 0.375% 10/31/12 15,000 15,007 Total Temporary Cash Investments (Cost $693,610) Total Investments (101.8%) (Cost $11,547,261) Other Assets and Liabilities-Net (-1.8%) 5 Net Assets (100%) Windsor Fund When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Repurchase Agreements: The fund may enter into repurchase agreements. Securities pledged as collateral for repurchase agreements are held by a custodian bank until the agreements mature. Each agreement requires that the market value of the collateral be sufficient to cover payments of interest and principal. In the event of default or bankruptcy by the other party to the agreement, the fund may sell or retain the collateral; however, such action may be subject to legal proceedings. D. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 10,653,976 887,640 153,058 Temporary Cash Investments 422,499 271,107 — Futures Contracts—Assets 1 472 — — Futures Contracts—Liabilities 1 (1,687) — — Total 11,075,260 1,158,747 153,058 1 Represents variation margin on the last day of the reporting period. The determination of Level 3 fair value measurements is governed by documented policies and procedures adopted by the board of trustees. The board has designated a pricing review committee, as an agent of the board, to ensure the timely analysis and valuation of Level 3 securities held by the fund in accordance with established policies and procedures. The pricing review committee employs various methods for calibrating valuation approaches, including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market Windsor Fund activity. All valuation decisions made by the pricing review committee are reported to the board on a quarterly basis for review and ratification. The board reviews the adequacy of the fair value measurement policies and procedures in place on an annual basis. The following table summarizes changes in investments valued based on Level 3 inputs during the period ended July 31, 2012. Transfers into or out of Level 3 are recognized based on values as of the date of transfer. Investments in Common Stocks Amount valued based on Level 3 Inputs ($000) Balance as of October 31, 2011 231,798 Transfers out of Level 3 (128,465) Change in Unrealized Appreciation (Depreciation) 49,725 Balance as of July 31, 2012 153,058 Net change in unrealized appreciation (depreciation) from investments still held as of July 31, 2012 was $49,725,000 Transfers out of Level 3 represent a reduction in the fund’s investment and realized gains from a private placement security. The following table provides quantitative information about the significant unobservable inputs used in fair value measurement as of July 31, 2012: Security Type Fair Value at Valuation Technique Unobservable Input Amount or Range 7/31/12 ($000) Common Stocks 153,058 Market Comparables Illiquidity Discount 10% Significant increases or decreases in the significant unobservable inputs used in the fair value measurement of the fund’s Level 3 securities, in isolation, could result in a significantly higher or lower fair value measurement. E. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: Windsor Fund ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index September 2012 2,970 204,128 5,438 S&P 500 Index September 2012 98 33,678 1,334 E-mini S&P MidCap 400 Index September 2012 168 15,768 479 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. F. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Current Period Transactions Proceeds Oct. 31, 2011 from Jul. 31, 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) Arrow Electronics Inc. 231,677 8,865 313 — 224,949 MDC Holdings Inc. 59,273 — 47,898 588 — 290,950 588 224,949 G. At July 31, 2012, the cost of investment securities for tax purposes was $11,547,261,000. Net unrealized appreciation of investment securities for tax purposes was $841,019,000, consisting of unrealized gains of $1,417,077,000 on securities that had risen in value since their purchase and $576,058,000 in unrealized losses on securities that had fallen in value since their purchase. Vanguard Windsor II Fund Schedule of Investments As of July 31, 2012 Market Value Shares ($000) Common Stocks (96.0%) 1 Consumer Discretionary (6.7%) Carnival Corp. 11,055,586 367,930 Comcast Corp. 11,179,235 356,953 2 Service Corp. International 21,420,336 275,251 Target Corp. 3,980,100 241,393 Viacom Inc. Class B 2,592,000 121,072 Omnicom Group Inc. 2,299,300 115,379 Lowe's Cos. Inc. 3,968,942 100,692 Lear Corp. 2,430,700 86,411 Genuine Parts Co. 1,314,645 84,177 Newell Rubbermaid Inc. 4,241,200 74,857 * AutoZone Inc. 196,562 73,756 Macy's Inc. 1,991,950 71,392 American Eagle Outfitters Inc. 3,132,000 65,208 Hyundai Motor Co. 293,600 60,994 Wyndham Worldwide Corp. 1,032,258 53,729 Johnson Controls Inc. 1,636,900 40,350 Volkswagen AG 214,841 34,152 Kohl's Corp. 635,848 31,614 Magna International Inc. 768,900 30,771 Interpublic Group of Cos. Inc. 2,675,500 26,407 Time Warner Cable Inc. 289,600 24,596 JC Penney Co. Inc. 986,900 22,215 Ford Motor Co. 2,302,800 21,278 * Delphi Automotive plc 651,694 18,502 * General Motors Co. 906,900 17,875 Gap Inc. 539,300 15,904 Home Depot Inc. 229,374 11,969 Virgin Media Inc. 32,400 887 Brinker International Inc. 23,150 750 Foot Locker Inc. 22,300 736 Harman International Industries Inc. 16,950 684 Walt Disney Co. 7,812 384 Time Warner Inc. 2,299 90 Garmin Ltd. 1,700 66 Consumer Staples (11.6%) Philip Morris International Inc. 12,627,653 1,154,673 Imperial Tobacco Group plc ADR 8,734,425 678,621 Diageo plc ADR 6,238,920 666,941 Wal-Mart Stores Inc. 6,156,900 458,258 Altria Group Inc. 12,421,007 446,784 CVS Caremark Corp. 6,469,093 292,726 Molson Coors Brewing Co. Class B 3,320,600 140,528 * Energizer Holdings Inc. 1,414,800 110,029 Sysco Corp. 3,093,841 90,928 Kraft Foods Inc. 1,525,661 60,584 * Ralcorp Holdings Inc. 1,000,590 59,705 PepsiCo Inc. 374,800 27,259 Church & Dwight Co. Inc. 292,687 16,862 General Mills Inc. 279,600 10,820 Procter & Gamble Co. 53,190 3,433 Kimberly-Clark Corp. 17,800 1,547 Reynolds American Inc. 24,300 1,124 * Constellation Brands Inc. Class A 32,700 922 * Dean Foods Co. 56,150 695 Beam Inc. 6,100 384 Safeway Inc. 16,500 257 * Smithfield Foods Inc. 7,750 143 Lorillard Inc. 600 77 Tyson Foods Inc. Class A 3,700 55 Energy (12.6%) ConocoPhillips 14,103,489 767,794 Occidental Petroleum Corp. 8,262,757 719,108 Spectra Energy Corp. 22,709,611 696,958 Phillips 66 12,541,044 471,543 Marathon Petroleum Corp. 5,499,416 260,122 ^ Seadrill Ltd. 6,172,107 239,416 Chevron Corp. 2,166,110 237,362 Marathon Oil Corp. 4,675,000 123,747 Devon Energy Corp. 2,083,894 123,200 BP plc ADR 2,948,170 117,632 Apache Corp. 1,287,106 110,846 Halliburton Co. 3,004,339 99,534 CONSOL Energy Inc. 3,161,520 91,621 Noble Corp. 1,825,078 67,528 * Cobalt International Energy Inc. 2,505,400 62,886 Royal Dutch Shell plc ADR 892,561 60,873 Total SA ADR 1,219,100 56,018 Kinder Morgan Inc. 1,354,225 48,495 Royal Dutch Shell plc ADR 653,000 46,076 * Cameron International Corp. 756,229 38,016 Valero Energy Corp. 1,179,100 32,425 * Dresser-Rand Group Inc. 668,158 31,076 Hess Corp. 579,500 27,329 Ensco plc Class A 497,171 27,011 Murphy Oil Corp. 365,400 19,607 Gazprom OAO ADR 1,553,600 14,284 Exxon Mobil Corp. 114,682 9,960 * Tesoro Corp. 28,900 799 * Nabors Industries Ltd. 23,800 329 HollyFrontier Corp. 2,400 90 Sunoco Inc. 1,500 72 * Weatherford International Ltd. 5,500 66 Exchange-Traded Funds (1.1%) 3 Vanguard Total Stock Market ETF 3,197,800 224,837 3 Vanguard Value ETF 2,511,200 142,134 SPDR S&P rust 189,570 26,106 Financials (18.0%) Wells Fargo & Co. 28,330,141 957,842 American Express Co. 15,579,350 899,084 JPMorgan Chase & Co. 21,947,553 790,112 PNC Financial Services Group Inc. 11,403,881 673,969 Capital One Financial Corp. 10,760,838 607,880 Citigroup Inc. 15,903,959 431,474 Bank of America Corp. 39,631,395 290,894 XL Group plc Class A 13,532,232 279,441 State Street Corp. 6,283,300 253,720 SLM Corp. 15,720,252 251,367 MetLife Inc. 4,747,616 146,084 Prudential Financial Inc. 2,236,000 107,954 Goldman Sachs Group Inc. 953,844 96,243 SunTrust Banks Inc. 3,888,967 91,974 Ameriprise Financial Inc. 1,713,500 88,622 Travelers Cos. Inc. 1,324,500 82,980 * American International Group Inc. 2,630,700 82,262 Lincoln National Corp. 3,068,461 61,523 Allstate Corp. 1,730,700 59,363 Unum Group 2,947,900 55,686 Barclays plc 17,794,000 46,343 Janus Capital Group Inc. 5,557,500 40,181 ACE Ltd. 493,122 36,244 BNP Paribas SA 866,200 31,997 PartnerRe Ltd. 420,100 30,432 Morgan Stanley 1,705,100 23,292 KeyCorp 2,781,682 22,198 US Bancorp 66,349 2,223 Discover Financial Services 34,200 1,230 Aflac Inc. 26,950 1,180 Fifth Third Bancorp 76,500 1,057 Torchmark Corp. 18,600 925 Moody's Corp. 22,500 912 Invesco Ltd. 39,000 863 Everest Re Group Ltd. 8,300 844 HCP Inc. 17,700 836 BB&T Corp. 25,900 812 Assurant Inc. 21,300 771 NASDAQ OMX Group Inc. 28,500 647 Kimco Realty Corp. 29,000 565 Macerich Co. 9,100 532 Camden Property Trust 7,400 528 Health Care REIT Inc. 8,300 516 Digital Realty Trust Inc. 6,600 515 Liberty Property Trust 12,900 468 Hospitality Properties Trust 18,120 440 Chubb Corp. 5,299 385 Duke Realty Corp. 23,300 337 * Berkshire Hathaway Inc. Class B 3,700 314 Weingarten Realty Investors 10,400 280 White Mountains Insurance Group Ltd. 200 102 Regency Centers Corp. 1,600 77 HCC Insurance Holdings Inc. 2,300 70 Huntington Bancshares Inc. 11,100 69 RenaissanceRe Holdings Ltd. 900 67 Health Care (14.5%) Pfizer Inc. 50,555,968 1,215,365 Johnson & Johnson 12,345,850 854,580 Baxter International Inc. 13,462,168 787,671 Medtronic Inc. 16,689,800 657,912 WellPoint Inc. 8,484,799 452,155 Merck & Co. Inc. 5,295,329 233,895 UnitedHealth Group Inc. 3,508,199 179,234 McKesson Corp. 1,293,100 117,323 Abbott Laboratories 1,592,939 105,628 Amgen Inc. 1,140,041 94,167 * Gilead Sciences Inc. 1,716,200 93,241 * CareFusion Corp. 3,578,500 87,351 Covidien plc 1,538,341 85,962 Quest Diagnostics Inc. 1,342,800 78,460 St. Jude Medical Inc. 1,892,216 70,693 Thermo Fisher Scientific Inc. 839,332 46,726 * Express Scripts Holding Co. 687,653 39,843 Sanofi ADR 776,600 31,561 Novartis AG ADR 413,100 24,216 Eli Lilly & Co. 307,200 13,526 AstraZeneca plc ADR 254,400 11,908 Zimmer Holdings Inc. 186,000 10,961 Bristol-Myers Squibb Co. 58,333 2,077 Aetna Inc. 24,100 869 AmerisourceBergen Corp. Class A 16,690 663 Humana Inc. 7,610 469 Cardinal Health Inc. 6,000 259 * Charles River Laboratories International Inc. 5,850 199 Omnicare Inc. 2,200 69 Industrials (11.0%) Raytheon Co. 13,869,840 769,499 General Electric Co. 32,714,407 678,824 Honeywell International Inc. 10,869,456 630,972 Illinois Tool Works Inc. 6,605,130 358,923 Cooper Industries plc 3,702,014 266,101 2 Xylem Inc. 9,950,502 238,613 Tyco International Ltd. 2,173,039 119,387 Boeing Co. 1,485,500 109,793 2 Exelis Inc. 10,723,702 100,803 General Dynamics Corp. 1,567,500 99,442 Parker Hannifin Corp. 1,045,000 83,934 ITT Corp. 4,384,551 82,166 Corrections Corp. of America 2,030,200 63,099 Caterpillar Inc. 613,100 51,629 Cummins Inc. 502,900 48,228 Lockheed Martin Corp. 499,300 44,573 United Parcel Service Inc. Class B 519,106 39,250 PACCAR Inc. 979,400 39,186 United Technologies Corp. 465,527 34,654 Northrop Grumman Corp. 434,276 28,749 Rockwell Collins Inc. 537,961 27,205 FedEx Corp. 300,400 27,126 * WABCO Holdings Inc. 305,405 16,773 CSX Corp. 724,447 16,619 Embraer SA ADR 493,200 12,517 * Delta Air Lines Inc. 85,100 821 L-3 Communications Holdings Inc. 7,350 521 Cintas Corp. 7,700 305 Timken Co. 5,400 195 Equifax Inc. 2,100 98 Hubbell Inc. Class B 900 74 * Engility Holdings Inc. 1,225 18 Information Technology (10.6%) International Business Machines Corp. 4,803,645 941,418 Microsoft Corp. 28,394,840 836,796 Intel Corp. 21,067,300 541,430 Cisco Systems Inc. 15,260,100 243,399 Oracle Corp. 5,943,536 179,495 * Apple Inc. 246,058 150,282 Samsung Electronics Co. Ltd. 110,400 126,907 * Google Inc. Class A 172,680 109,301 Corning Inc. 9,534,200 108,785 * EMC Corp. 4,109,600 107,713 Texas Instruments Inc. 3,364,500 91,649 Hewlett-Packard Co. 4,908,060 89,523 QUALCOMM Inc. 1,221,600 72,905 * eBay Inc. 1,542,449 68,331 * Western Digital Corp. 965,600 38,402 Mastercard Inc. Class A 69,460 30,324 TE Connectivity Ltd. 881,075 29,084 * SanDisk Corp. 695,900 28,622 CA Inc. 1,117,228 26,892 * Dell Inc. 1,940,400 23,052 Lexmark International Inc. Class A 1,207,394 21,117 Seagate Technology plc 37,300 1,120 KLA-Tencor Corp. 18,100 921 Jabil Circuit Inc. 35,200 764 * LSI Corp. 101,400 700 IAC/InterActiveCorp 6,100 321 * Avnet Inc. 5,500 173 Total System Services Inc. 4,000 95 * Flextronics International Ltd. 8,900 57 Materials (1.3%) EI du Pont de Nemours & Co. 5,864,838 291,482 Mosaic Co. 1,957,975 113,778 Praxair Inc. 314,144 32,596 Walter Energy Inc. 629,800 21,602 LyondellBasell Industries NV Class A 25,520 1,136 CF Industries Holdings Inc. 5,200 1,018 PPG Industries Inc. 8,700 952 Eastman Chemical Co. 17,500 915 Huntsman Corp. 60,200 762 Airgas Inc. 3,700 293 Valspar Corp. 3,150 158 International Paper Co. 4,200 138 Dow Chemical Co. 2,700 78 Telecommunication Services (3.3%) AT&T Inc. 14,303,407 542,385 Vodafone Group plc ADR 13,561,100 389,882 Verizon Communications Inc. 6,359,509 287,068 Utilities (5.3%) Public Service Enterprise Group Inc. 18,032,258 599,392 2 CenterPoint Energy Inc. 25,766,213 542,636 Entergy Corp. 5,412,378 393,318 Dominion Resources Inc. 3,011,850 163,574 Sempra Energy 843,700 59,405 Exelon Corp. 1,476,100 57,745 * Calpine Corp. 2,121,413 36,255 NRG Energy Inc. 1,451,400 28,767 Edison International 525,100 24,249 Consolidated Edison Inc. 19,600 1,264 American Electric Power Co. Inc. 29,200 1,233 DTE Energy Co. 17,300 1,062 Ameren Corp. 28,600 978 Pinnacle West Capital Corp. 17,100 916 NV Energy Inc. 45,200 827 TECO Energy Inc. 31,300 569 PG&E Corp. 10,300 475 NextEra Energy Inc. 5,600 397 FirstEnergy Corp. 7,750 389 Duke Energy Corp. 3,800 258 Southern Co. 3,200 154 * AES Corp. 8,800 106 American Water Works Co. Inc. 2,100 76 Total Common Stocks (Cost $29,395,930) Coupon Temporary Cash Investments (3.9%) 1 Money Market Fund (3.8%) 4,5 Vanguard Market Liquidity Fund 0.155% 1,400,316,621 1,400,317 Face Market Maturity Amount Value Date ($000) ($000) U.S. Government and Agency Obligations (0.1%) 6,7 Fannie Mae Discount Notes 0.140% 9/19/12 5,000 4,999 6,7 Fannie Mae Discount Notes 0.155% 9/26/12 100 100 7 United States Treasury Note/Bond 1.375% 9/15/12 23,000 23,032 Total Temporary Cash Investments (Cost $1,428,451) Total Investments (99.9%) (Cost $30,824,381) Other Assets and Liabilities-Net (0.1%) 5 Net Assets (100%) * Non-income-producing security. ^ Part of security position is on loan to broker-dealers. The total value of securities on loan is $8,010,000. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 97.3% and 2.6%, respectively, of net assets. 2 Considered an affiliated company of the fund as the fund owns more than 5% of the outstanding voting securities of such company. 3 Considered an affiliated company of the fund as the issuer is another member of The Vanguard Group. 4 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 5 Includes $8,467,000 of collateral received for securities on loan. 6 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. 7 Securities with a value of $27,631,000 have been segregated as initial margin for open futures contracts. ADR—American Depositary Receipt. REIT—Real Estate Investment Trust. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund's pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund's pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). C. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—Quoted prices in active markets for identical securities. Level 2—Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3—Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). The following table summarizes the market value of the fund's investments as of July 31, 2012, based on the inputs used to value them: Windsor II Fund Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Common Stocks 34,663,674 314,677 — Temporary Cash Investments 1,400,317 28,131 — Futures Contracts—Assets 1 53 — — Futures Contracts—Liabilities 1 (2,097) — — Total 36,061,947 342,808 — 1 Represents variation margin on the last day of the reporting period. D. Futures Contracts: The fund uses index futures contracts to a limited extent, with the objective of maintaining full exposure to the stock market while maintaining liquidity. The fund may purchase or sell futures contracts to achieve a desired level of investment, whether to accommodate portfolio turnover or cash flows from capital share transactions. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of stocks held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued at their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Schedule of Investments. Fluctuations in the value of the contracts are recorded in the Schedule of Investments as an asset (liability). At July 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) E-mini S&P 500 Index September 2012 4,767 327,636 9,160 S&P 500 Index September 2012 410 140,896 6,512 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Certain of the fund's investments are in companies that are considered to be affiliated companies of the fund because the fund owns more than 5% of the outstanding voting securities of the company. Transactions during the period in securities of these companies were as follows: Windsor II Fund Current Period Transactions Proceeds Oct. 31, 2011 from July 31, 2012 Market Purchases Securities Dividend Market Value at Cost Sold Income Value ($000) ($000) ($000) ($000) ($000) CenterPoint Energy Inc. 539,650 — 2,596 15,549 542,636 Cooper Industries plc 608,824 — 546,360 10,525 NA 2 Exelis Inc. NA 1 19,598 400 2,772 100,803 Service Corp. International 215,275 — 1,145 3,427 275,251 Xylem Inc. NA 1 29,930 1,147 2,667 238,613 1,363,749 34,940 1,157,303 1 Not applicable — At October 31, 2011, the issuer was not an affiliated company of the fund. 2 Not applicable — At July 31, 2012, the security was still held, but the issuer was no longer an affiliated company of the fund. F. At July 31, 2012, the cost of investment securities for tax purposes was $30,824,381,000. Net unrealized appreciation of investment securities for tax purposes was $5,582,418,000, consisting of unrealized gains of $9,515,261,000 on securities that had risen in value since their purchase and $3,932,843,000 in unrealized losses on securities that had fallen in value since their purchase. Item 2: Controls and Procedures (a) Disclosure Controls and Procedures. The Principal Executive and Financial Officers concluded that the Registrant’s Disclosure Controls and Procedures are effective based on their evaluation of the Disclosure Controls and Procedures as of a date within 90 days of the filing date of this report. (b) Internal Control Over Financial Reporting. During the last fiscal quarter, there was no significant change in the Registrant’s internal control over financial reporting that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting. Item 3: Exhibits (a) Certifications VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 21, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. VANGUARD WINDSOR FUNDS By: /s/ F. WILLIAM MCNABB III* F. WILLIAM MCNABB III CHIEF EXECUTIVE OFFICER Date: September 21, 2012 VANGUARD WINDSOR FUNDS By: /s/ THOMAS J. HIGGINS* THOMAS J. HIGGINS CHIEF FINANCIAL OFFICER Date: September 21, 2012 * By:/s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012 see file Number 2-11444 , Incorporated by Reference.
